Citation Nr: 0633306	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for blindness in the 
right eye.

2.  Entitlement to an increased disability rating for 
bilateral glaucoma, currently rating as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to November 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a January 2003 rating decision, 
the RO denied an increased rating for the veteran's service-
connected bilateral glaucoma.  In an October 2003 rating 
decision, the RO denied service connection for blindness in 
the right eye.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right eye became completely blind several 
years after separation from service.

3.  Physicians have not reported a reasonable likelihood that 
service-connected glaucoma or treatment for glaucoma caused 
retinal detachment and blindness in the right eye.

4.  The veteran's bilateral glaucoma has produced impairment 
of visual acuity no greater than corrected to 20/40 in the 
right eye and 20/20 in the left eye.

5.  The veteran's bilateral glaucoma has not produced visual 
field loss.


CONCLUSIONS OF LAW

1.  Blindness in the right eye was not incurred or aggravated 
in service, and is not proximately due to or the result of 
service-connected glaucoma.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2006).

2.  The veteran's bilateral glaucoma does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.84a, Diagnostic Codes 6013, 
6079, 6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO issued the veteran a VCAA notice in 
December 2001.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate 
claim for service connection for blindness in the right eye.  
That notice did not inform the veteran of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Regarding the 
increased rating claim, the veteran was informed of the type 
of information and evidence that was needed to substantiate 
claim for an increased rating in the November 2003 statement 
of the case.  Additional supplemental statements of the case 
were issued to the veteran in July 2004 and June 2005.  That 
notice did not inform the veteran of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating for the service 
connection claim or an effective date for the service 
connection and increased rating claim, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in the issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies the appeals for service connection for blindness in 
the right eye and for an increased rating for bilateral 
glaucoma.  The RO therefore will not be assigning a new or 
increased rating for either condition, or an effective date 
for service connection or a rating for either condition.  
Thus, there is no possibility that the veteran will be 
prejudiced by shortcomings in the notice with respect to the 
assignment of ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  By a statement received in 
July 2005, the veteran indicated that he had stated his case 
completely and that he wanted his case forwarded to the 
Board.  The Board finds that VA has adequately fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran, the Board 
finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claims.

Service Connection for Right Eye Blindness

The veteran has a long history of eye disorders.  He was 
diagnosed with bilateral glaucoma during service, in the 
1980s.  He received treatment, including medication, for the 
glaucoma.  Beginning in the late 1980s, he underwent argon 
laser trabeculoplasty procedures on his eyes.  The RO granted 
the veteran's claim for service connection for glaucoma, 
effective from his separation from service in 1994.  After 
service, the veteran had ongoing treatment for glaucoma.  
In 1995, he had surgery to remove a cataract from his right 
eye.

In April 2000, the veteran had sudden worsening of vision in 
his right eye.  He was found to have retinal detachment.  VA 
treatment records show recurrent retinal tears and 
detachments in the veteran's right eye.  He underwent 
multiple surgeries on his right eye in 2000 and 2001.  
Despite the surgeries, he lost all vision in his right eye, 
and has no light perception in that eye.  Phthisis of the 
right eye was noted beginning in 2001.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that blindness in his right eye 
developed as a result of his longstanding glaucoma or the 
treatment for glaucoma.  He argues that the laser procedures 
may have caused the blindness.  In a July 2005 statement, the 
veteran asserted that VA eye doctors had told him that his 
service-connected eye disorder and the eye operations he had 
undergone could have caused the retinal detachment and 
subsequent blindness in his right eye.

On a VA eye examination in January 2003, the right eye had no 
light perception, and had phthisis.  The veteran expressed 
the belief that multiple glaucoma laser procedures had 
contributed to the right eye retinal detachment that led to 
loss of vision in the veteran's right eye.  The examiner 
noted the history of the veteran's right eye disorders and 
treatment.  In response to a VA request for an opinion, the 
examiner stated:

It is my opinion that although this 
patient has had glaucoma for many years, 
the retinal detachment is the reason why 
the eye went completely blind, and 
although some of the treatments he had in 
the past could rarely lead to retinal 
detachments, based on the timing of the 
retinal detachment, the blindness is 
unlikely to be caused from the glaucoma.

The veteran's right eye did not become blind during service.  
As the blindness occurred several years after service, it 
cannot be considered service connected based on incurrence or 
aggravation in service.  The veteran states that doctors have 
indicated that it was possible that laser treatments for 
glaucoma led to the retinal detachment and blindness.  No 
direct statements from those doctors have been received, and 
there is no indication as to whether any doctor has found a 
link between the glaucoma and treatment and the blindness to 
be not just possible, but at least as likely as not.  A VA 
physician who reviewed the veteran's medical history in 2003 
noted that it was rare for laser treatments for glaucoma to 
lead to retinal detachment.  That physician opined that it 
was unlikely that the retinal detachment and blindness were 
caused by the glaucoma.  The 2003 opinion against a secondary 
link between the veteran's glaucoma and his right eye 
blindness is not balanced by direct medical support for such 
a link.  Thus, the preponderance of the evidence is against 
secondary service connection.

Increased Rating for Glaucoma

The veteran is seeking a rating higher than 10 percent for 
his service-connected bilateral glaucoma.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Under the rating schedule, primary glaucoma is evaluated on 
impairment of visual 
acuity or field loss, with a minimum rating of 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6013.  The veteran's 
glaucoma is bilateral.  He had a total loss of vision in his 
right eye beginning in 2000.  As noted above, the total loss 
of vision in the right eye is not attributable to glaucoma, 
and is not service-connected.  In determining the impairment 
of visual acuity or field loss, the effects of glaucoma on 
the right eye must be evaluated based on the condition of 
that eye prior to the onset of total blindness in 2000.  

The latest record of bilateral visual acuity prior to 2000 is 
a 1995 VA examination.  At that time, the veteran's visual 
acuity was 20/100 uncorrected, corrected to 20/40, in the 
right eye, and 20/40 uncorrected, corrected to 20/20, in the 
left eye.  On VA examinations in 2002 and 2003, the visual 
acuity in the veteran's left eye was 20/50, corrected to 
20/20.  The veteran's visual acuity impairment due to 
glaucoma does not meet the criteria for a rating in excess of 
10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  
The visual fields in both eyes were normal when measured on 
VA examination in October 1995.  On VA examination in January 
2002, the visual field in the left eye was normal.  Thus, 
there is no basis for a rating in excess of 10 percent based 
on field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  
The effects of the veteran's glaucoma do not warrant a rating 
increase.

Extraschedular consideration

In April 2005, the veteran's representative argued that 
referral for extra schedular consideration was warranted.  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2006).

Service connection is in effect for bilateral glaucoma only.  
In this regard, neither the veteran nor his representative 
has identified any factors that may be considered to be 
exceptional or unusual so as to render the application of the 
regular schedular standards impractical.  The record does not 
show that the veteran has required hospitalization for 
glaucoma or that his disability causes marked interference 
with employment, beyond that contemplated in the schedular 
criteria. 

The Board is cognizant of the nonservice-connected blindness 
in the right eye; nonetheless, the veteran's impairment in 
this regard is not for consideration.  The occupational 
impairment resulting from the veteran's service-connected 
bilateral glaucoma, as currently demonstrated by the medical 
evidence of record, is contemplated in the currently assigned 
10 percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

As such, referral of this issue to appropriate VA officials 
for consideration of an extraschedular evaluation is not 
warranted.


ORDER

Service connection for blindness in the veteran's right eye 
is denied.

A disability rating in excess of 10 percent for bilateral 
glaucoma is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


